﻿Mr. President, let me begin by expressing my congratulations on your election to our highest office. I wish you every success and pledge the sincere support of my delegation.
I am pleased to take this opportunity to welcome the Republic of Korea, the People's Republic of Korea, the Federated States of Micronesia and the Marshall Islands as new Members of the United Nations.
I am also delighted to be able to welcome the three Baltic States, Estonia, Latvia and Lithuania, as new Members of our world Organisation. After having suffered half a century of military occupation and enforced annexation, the present status of the Baltic States as fully recognized members of the world community is more than timely. Relations between Iceland and these European neighbours have intensified over the past few years and we look forward to increased cooperation with their Governments in this and other multilateral forums.
It is only a natural reflection of the current times that our attention and thoughts dwell upon the process of change in our immediate political environment and upon the challenges ahead. Seldom if ever has history recorded such a radical and rapid transformation of International politics and inter-State relations as we have recently witnessed in Europe. Rarely have global tasks and the need for collective effort been so formidable.
Great change entails both opportunities and risks. The opportunities inherent in the transformation of Central and Eastern Europe have, in fact, ended the cold war.
Events in Europe have progressed to such an extent that we have reason to believe that the advance of democracy will not be reversed. The failed coup in the Soviet Union last month demonstrated the tenacity of democratic aspirations. Political and military intimidation was successfully resisted by the people of Russia and their democratically elected President Boris Yeltsin a courageous leader who rose to the occasion. Our hopes were reinforced that tanks and concrete walls would no longer be a determining factor in European politics. Instead, the principles of democracy, self- determination and the rule of law would prevail.
Yet, we cannot turn a blind eye to the fact that the process of democratisation and economic reform in Central and Eastern Europe is still fraught with danger arising from a number of factors; particularly the paralysing economic problems and ethnic conflicts. The extreme vulnerability of the new democracies is evident to all. They have to contend with political and social unrest stemming from economic difficulties, ethnic conflict and, in some cases, extreme nationalism.
President Vaclav Havel of the Czech and Slovak Republic has pointed out that the democratisation of Central and Eastern Europe and their transition to market economies are "affected by more Impediments than was originally expected and that the unholy legacy these countries have to deal with goes deeper and has wider ramifications than anyone could imagine".
History records numerable instances of the interconnection between war and major change. The decline and fall of empires have frequently resulted in bloodshed. We need to be mindful of the risks posed by change.
The situation in Yugoslavia is indicative of these risks. It also serves as a reminder that ethnic conflicts can no longer be regarded as the sole responsibility of individual States. Such conflicts can have wider implications and could constitute a threat to international peace and security. In Yugoslavia the fundamental lesson of the transformation in Europe has obviously not been understood. A political order based on coercion and oppression cannot be upheld contrary to the will of the people. The simple fact is that if the peoples of Yugoslavia are not willing to hold the country together, it will not stay together. The international community may have to accept this fact and heed the call for recognition of Croatia and Slovenia. 
Future stability and security on the European continent depend on the continued success of the democratic process, as well as on the alleviation of economic and ethnic problems. The task is complex and its order of magnitude is profound. It will require great efforts by the peoples of central and Eastern Europe. However, external political, economic and technological assistance will also be essential, We will no longer protect our own interests through passivity or inaction: to hesitate at this juncture would be self-defeating. Communism in central and Eastern Europe belongs to the past. Whatever remains of this ideology will wither away sooner rather than later.
The present situation is reminiscent of the years after the Second World War. The discouraging task of building from the ruins of war had a certain similarity to the need for reconstruction in central and Eastern Europe following years of oppression and economic centralisation: there was the same mood of despondency and frustration. Post-war reconstruction was successful because of that unique endeavour in the history of international relations, the Marshall Plan - a rare act of statesmanship. This magnanimous deed provided exhausted European economies with the resources needed for self-reliance. The psychological support provided to the peoples of Europe was equally valuable. The countries of central and eastern Europe are in need of both now: a new Marshall Plan is called for.
I do not mean to imply that recent developments in Europe should be predominant in our deliberations to the exclusion of all other concerns. Never the less, we cannot ignore the positive global implications of a reduced danger of catastrophic war. Only if Europe remains stable and peaceful can the resources absorbed by the cold war be recouped. This will be the principal prerequisite for more concerted action in international affairs. The satisfactory conclusion of the cold war enabled the United Nations to react swiftly and decisively to the brutal Iraqi invasion of Kuwait.
The imperative need for an effective global and collective security system became painfully apparent during the Second World War. Subsequently, our world Organisation was established. During the intervening five decades, our perception of security has widened and our awareness of the various interdependencies has deepened. As important as the defence dimension of security may be, there are also political, economic, social and, increasingly, ecological aspects of the concept. Security and peace cannot be achieved, or sustained in the long term, without human rights, economic development and environmental stability.
A global and collective security system, if it is to be applied efficiently to dealing with serious threats to our common environment, will succeed only through increased international cooperation. We must seize the opportunity presented by the prevailing international political climate and focus our attention and energy on constructing a global and collective security system. In doing so, we can finally realize the world order of international law and cooperation envisaged by the authors of the Charter of the United Nations.
The Nordic countries have already initiated the formulation of their common approach to this opportunity. Eventually, all the Members of this Organization will have to agree on an appropriate channel for our deliberations and decisions. A group led by the former Chancellor of Germany, Willy Brandt, has laid significant groundwork by forwarding suggestions and proposals on organizational reforms in the United Nations. The Government of Iceland supports the group's proposal for the establishment of an independent international commission on global governance to prepare for a world summit to respond to this challenge.
The present opportunity to revitalise the United Nations is a true peace dividend. One way to seize this opportunity would be to act quickly to solidify measures taken under the auspices of this Organisation to establish a stable world order of the oceans. The United Nations Convention on the Law of the Sea was signed in Jamaica nine years ago. One hundred and fifty-nine States signed the Convention and thereby expressed their agreement with its objectives and purposes. Forty-nine States have ratified or acceded to the Convention; it can now be foreseen that the Convention may enter into force within the next two years.
Iceland has ratified the Convention; we believe that its provisions constitute a broadly acceptable regime for the rational exploitation of the world's marine resources. It has established rules for a wide range of uses for the seas, thereby reducing the potential for conflict between interested States. I might add that, in the field of environmental protection, the Brundtland Commission concluded that the most significant initial action that States could take in the interests of the oceans' threatened life-support system was to ratify the Convention.
We are of course aware that a number of industrialized countries remain concerned about the rules in the Convention on the exploitation of the deep seabed. We must here act quickly to preserve the bonds that were forged between developing nations and the industrialized world at the Third United Nations Conference on the Law of the Sea. It is our submission that some of the difficulties may have related to differences in ideology in the past, but these differences art fait disappearing from the international scene.
The Government of Iceland is encouraged by efforts under way to ensure that the Convention will be implemented in a viable manner. We applaud the initiative of the Secretary-General, and call on all States to support these efforts, which would be to the benefit of the entire international community.
Next year, the United Nations Conference on Environment and Development will convene in Rio de Janeiro. The Government of Iceland has high expectations for the outcome of the Conference, which is dedicated to our common future.
International cooperation in environmental matters must be based on the right of all human beings to a safe environment. We must all of us accept the obligation to conserve natural resources and maintain biological diversity, and the affluent amongst us should not turn a blind eye to the justified need of humankind for natural resources to be utilised on the basis of the principle of optimum sustainable yield. These principles should be incorporated into a concise legal instrument, drawing from the experience of formulating the Convention on the Law of the Sea.
The Government of Iceland is distressed to note that attempts have been made to introduce into the Rio process proposals on the management of whales. These proposals place the emphasis on ambiguous ethical considerations, and thus raise a false environmental issue and run counter to the principle of sustainable development. This problem is compounded when States consider introducing trade restrictions in response to differences in environmental policies.
The Government of Iceland feels that the Rio Conference should lay down a substantive action plan addressing all major areas affecting the relationship between the environment and the economy. In particular, there must be immediate action to restrict and monitor all dumping and discharges of radioactive materials, heavy metals and persistent organic substances in the oceans or in sub-seabed repositories. We are particularly concerned about the persistent danger of radioactive contamination of the oceans: the threat emanates from various sources, not least from nuclear installations bordering on ocean areas. It is simply not acceptable that States should plan hazardous facilities in circumstances where the slightest accident could have calamitous effects on neighbouring States.
The risk also emanates from nuclear reactors at sea. The Government of Iceland will continue to work for international recognition of the potential dangers posed by accidents involving sea-borne nuclear reactors. Inevitably, environmental factors play a major role in Iceland's policy on naval arms control and confidence-building. Furthermore, the Government of Iceland believes that the international management and conservation of the living resources of the high seas deserve greater attention from the world community. In the words of the Declaration for a New Global Agenda:
"The goal of the cold war was to get others to change their values and behaviour, but winning the battle to save the planet depends on changing our own values and behaviour."
That is the message of "Vinland Revisited", a joint Norwegian-Icelandic venture, meant not only to commemorate the bringing together of Europe and America a thousand years ago, but, more important, to look ahead and ask ourselves how the spirit of discovery in modern times could be aimed at shaping mankind's common future on our planet. Let us remember that we have no more new continents to exploit or expand to. We have no choice but to accept our common obligation to preserve our natural habitat, the only planet that we have.
The interaction between the state of the environment and the progress of development is increasingly clear. We can considerably boost support for development, while contributing to global environmental protection, through increased international economic cooperation.
During the past decade the economic situation in the majority of developing countries has deteriorated. The protectionism of some of the industrialised countries is undeniably one of the primary reasons for this trend. In fact, developing countries suffer more through protectionism than they gain through development assistance. Consequently, the industrialised countries could make a major contribution to development by liberalising trade and opening up their markets to the products of the developing countries.
As a country overwhelmingly dependant on one natural resource and export commodity, Iceland well understands the situation faced by many developing countries. Indeed, very few countries are as dependent on foreign trade as my country. The problems caused by protectionism are in fact not confined to relations between industrialised countries and developing countries they also emerge in relations between the industrialised countries themselves. As a member of the European Free Trade Association (EFTA), Iceland has been actively involved in negotiations with its European neighbours and has often come up against the same type of short-sighted policies as have prevented access by developing countries to the markets of Europe. The policy of the European Communities of linking trade and access to resources is totally inappropriate and unacceptable. It is a stumbling block in the path of further European integration.
Efforts to invigorate the economies of the countries of central and eastern Europe are an additional incentive for liberalised trade, as they may absorb resources otherwise available to programmes for the assistance of developing countries. We are unlikely to find better means to rectify this situation than by liberalising trade policies. This need not be a prolonged process. We have already reached the final stages of the Uruguay Round of negotiations within the framework of the General Agreement on Tariffs and Trade. These negotiations are of paramount importance for the future stability of the international community. He must now exercise the political will to lead them to a successful conclusion.
In my opening remarks I referred to the historic transformation of central and Eastern Europe. I believe it is not over-Eurocentric to state that recent events in Europe have been of global political and economic importance. But, more than this, they demonstrate to the whole world that the human spirit is indomitable. The triumph of democracy, which in itself entails respect for human rights, constitutes a clear message to the oppressed everywhere: that theirs is not a hopeless cause, since even the mightiest totalitarian means of oppression did not suffice in the end to quell, subdue or restrain dissent or opposition. Or, in the words of that great, stubborn humanist, President Landsbergis of Lithuania, "The independence and inherent dignity of the human spirit shall prevail".
